Citation Nr: 0304025	
Decision Date: 03/07/03    Archive Date: 03/18/03

DOCKET NO.  02-09 563	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Jeffrey Pisaro, Counsel





INTRODUCTION

The veteran had active service from August 1961 to August 
1964 and from August 1965 to June 1968.

This appeal arises from a June 2002 rating decision of the 
Houston, Texas Regional Office (RO).  


REMAND

The veteran contends that the RO erred by failing to grant 
entitlement to service connection for bilateral hearing loss 
and tinnitus which are the result of exposure to acoustic 
trauma during service.

It is alleged that the VA audiology examination in April 2002 
was flawed.  In particular, it is maintained that the 
examiner rendered a nexus medical opinion based on inaccurate 
facts such as the nature and extent of post service acoustic 
trauma suffered by the veteran.  Accordingly, the veteran 
should be afforded another VA audiology examination to 
include an opinion as to whether current hearing loss and 
tinnitus are related to service.

The Board notes that the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096, (codified 
as amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002)), is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date, 
November 9, 2000.  See 38 U.S.C.A. § 5107 note (West 2002).  
VA has also issued final regulations to implement these 
statutory changes.  See Duty to Assist, 66 Fed. Reg. 45,620-
32. (Aug. 29, 2001)  (codified as amended at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a)).  Except for the 
amendment to 38 C.F.R. § 3.156(a), the second sentence of 38 
C.F.R. § 3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), which 
are not applicable in this case, the changes "merely 
implement the VCAA and do not provide any rights other than 
those provided by the VCAA."  See 66 Fed. Reg. at 45,629.

The RO has not informed the veteran of the VCAA as it applies 
to his claims of service connection.  In particular, the 
veteran has not been provided with any of the notification 
requirements under VCAA or notice of the evidence necessary 
to substantiate his claims as required by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) (2002).  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159 to 
provide adequate notice).  Accordingly, the veteran should be 
informed of the evidence necessary to substantiate his claims 
of service connection for bilateral hearing loss and tinnitus 
(to include what evidence will be obtained by VA and what 
evidence will be obtained by the veteran).

Accordingly, the veteran's case is REMANDED for the following 
action:
 
1.  The RO should ask the veteran to 
provide the names, addresses and 
approximate dates of treatment by all 
health care providers who have treated him 
for bilateral hearing loss and tinnitus 
since service.  After securing any 
necessary authorizations, the RO should 
request copies of all indicated records, 
which have not been previously secured and 
associate them with the claims folder.
 
2.  Upon the completion of the action 
required in paragraph 1, the veteran 
should be afforded a VA audiology 
examination.  The claims folder and a copy 
of this remand must be made available to 
and reviewed by the examiner prior to the 
examination.  The examiner must take a 
detailed history of all post service 
acoustic trauma experienced by the veteran 
to include the level of acoustic trauma 
produced in the veteran's small engine 
repair shop; how long the veteran has 
worked in the repair shop; and the type 
(if any) of hearing protection used by the 
veteran.  Based on a complete medical 
history and the current audiological 
examination, the examiner must render an 
opinion as to whether it is at least as 
likely as not that the veteran's current 
bilateral hearing loss and tinnitus are 
related to acoustic trauma experienced 
during service.  The examiner should 
provide complete reasons and bases for all 
conclusions reached.  
 
3.  After undertaking any development 
deemed appropriate in addition to that 
specified above, the RO should 
readjudicate the issues on appeal.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures, codified at 38 
U.S.C.A. §§ 5102, 5103, and 5103A, as well 
as the regulations found at 38 C.F.R. 
§ 3.159, are fully satisfied.  If the 
benefits sought are not granted, the 
veteran and his representative should be 
furnished with a supplemental statement of 
the case to include notice of 38 C.F.R. 
§ 3.655 and afforded an opportunity to 
respond before the record is returned to 
the Board for further review.
 
Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  The veteran has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In 


addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


	                  
_________________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




